DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In its broadest reasonable interpretation, the language “multiplicity of geographical positions of the vehicle” encompasses two positions and the “geographical reference position” is some unspecified function of the two positions and encompasses the first position, the second position, or an average of the two position.  It is not clear how the processor can determine a second yaw rate on the basis of a single determined geographical reference position, whether that is, in its broadest reasonable interpretation, one of the first/second positions or an average of the positions.  Compliance with the enablement requirement of 35 U.S.C. § 112, (a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  The specification does not provide a sufficient enablement for determining the second yaw rate on the basis of a single determined geographical reference position which is somehow related to, in its broadest reasonable interpretation, two geographical positions during a predetermined time period.  Thus, for example, the reference position could represent an average position but the specification fails to enable how the average position can be used to a determine a yaw rate of the vehicle.  Moreover, the specification is insufficiently enabling for subsequently determining a second yaw rate based solely on a single reference geographical position, i.e., the full scope of the claim encompasses a determination of a second yaw rate using a single geographic position.  However, the specification does not sufficiently enable an artisan to accomplish.  After consideration of the Wands factors, it would require an artisan undue experimentation in order to ascertain a yaw rate solely from a single 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 are indefinite since they fail to clearly and distinctly define the subject matter.  It is unclear what the scope of “a geographical reference position” encompasses.  The claim is limited to the language that it is determined “on the basis of the multiplicity of geographical positions.”  In its broadest reasonable interpretation, the multiplicity encompasses two positions. However, it is unclear whether this represents an average of the “multiplicity of geographical positions,” a first of the geographical positions, a last of the geographical positions or some other function of the geographical positions.  Thus, the claim fails to clearly set forth the metes and bounds of the claim.
Claims 3 and 14 are of identical scope.
Claim 5 is not discernible/readable, particularly with respect to the equation and the variables listed therein and the description thereof.  Moreover, the language related to “the geographical position of the vehicle last determined” is indefinite since it lacks a proper antecedent basis and it is not clear what relationship exists between the “last determined” and the 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is dependent upon claim 12 which is a method claim.  However, claim 13 appears to be directed to a product.  Claim 13 fails to further limit the method of claim 12..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al (8,706,347).
Bae et al disclose a device and method for determining an erroneous determination of a geographical position of a vehicle 10 comprising a yaw rate sensor (15) configured to determine a first yaw rate of the vehicle (2:10+, 3:65+); a satellite navigation (GPS/GNSS) receiver (50) configured to receive satellite signals during a predetermined time period for determining a plurality of geographic positions and an actual trajectory, meeting the scope of a reference geographic position (3:18+), and a processor (30) configured to determine a second yaw rate of the vehicle on the basis of the determined geographical reference position, i.e. associated with the actual trajectory (3:51+), and to compare the actual trajectory, as determined by the GPS receiver, with an expected trajectory, as estimated by the vehicle sensors, (3:29+, 6:3+).
Claims 1, 2, 6, 8-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shankwitz et al (20010153266).
Shankwitz et al disclose a system and method for determining position and heading for a mobile vehicle 102 wherein the system 100 includes a velocity sensor 130 configured to determine a velocity of the vehicle (e.g. [0031]-[0032]), a yaw rate sensor 132 configured to determine a (first) yaw rate of the vehicle (e.g. [0033]-[0036]), a satellite navigation receiver 108 configured to determine positions and headings of the vehicle over a time interval and for determining a geographical reference position of the vehicle (e.g. [0022]-[0028]), and a n on the basis of a plurality of measurements between tn-k and tn-1 , but is not limited thereto.
Claims 1-4, 6, 8-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toda et al (20130311085).
Toda et al (20130311085) disclose a method and system for determining position (e.g. FIGs. 2 and 6) including a sensor module 40 including at least an angular velocity sensor and a gyroscope sensor [0044], a GPS receiving circuit 30 [0043] and GPS positioning calculation module 32 for determining position and velocity, such as by using Doppler effect [0047], and a  processor in the form of an output judgement module 43 which compares outputs of the GPS positioning calculation module 32 and the output of the integrated positioning calculation module 42 to determine an abnormality in a positioning calculation [0049].  The GPS positioning calculation module includes a Kalman filter [0048].  The output judgement module compares the navigation data/solutions, including positions, velocity and attitude, to each other and compares the differences to thresholds [0055]+.  The abnormality of the signal of the gyroscope inertial sensor for obtaining the orientation information is determined by calculating an azimuth variation at a predetermined time interval of an azimuth angle calculated based on the velocity of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Bae et al and Shankwitz et al in view of Petovello (“GNSS Solution – How Does a GNSS Receiver Estimate Velocity”).
Bae et al and Shankwitz et al teach the subject matter substantially as claimed as set forth above.  However, neither of Bae et al and Shankwitz et al disclose the determination of velocity on the basis of a Doppler effect of the received signals.
Petovello disclose the conventionally used methods to determine velocity on the basis of the GNSS signals, including the use of differencing two positions or by using Doppler measurements related to the user-satellite motion.  It is further taught that using the Doppler measurements enables a better accuracy.
It would have been obvious to a skilled artisan to modify either one of Bae et al and Shankwitz et al by determining the velocity using Doppler shift in view of the conventionality of such as well as to provide better accuracy as disclosed by Petovello.   
Regarding claim 5, as best understood, in light of the fact that the yaw rate is determined on the basis of trajectory data derived from GPS positions and velocities, it is deemed that the equation is merely one of various ways to describe the outcome.  Since the same result, i.e. a yaw rate, is determined on the basis of the same input, i.e. GPS positions and velocities, the equation is deemed to be representative of the same function.
Regarding claim 11, the time period for ascertaining the data required for determining the trajectory is within the skill of the artisan and the scope of the prior art since the amount of data to determine the trajectory is a design choice.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Toda et al, Bae et al and Shankwitz et al in view of either one of Kmiecik et al (8,326,532) or Humphreys et al (20020158796).
Toda et al, Bae et al and Shankwitz et al teach the subject matter substantially as claimed as set forth above.  However, none of Toda et al, Bae et al and Shankwitz et al disclose the discarding of the bad GPS signals.
Kmiecik et al disclose a system and method for determining inaccurate GPS samples in a vehicle 1 including an inertial measuring unit (IMU) configured to determine rotational accelerations (3:42+, 4:12+), a satellite navigation receiver (GPS) connected to an antenna configured to receive satellite signals during a time period to determine a multiplicity of geographical positions, velocities and headings (3:21+), and a microprocessor 11. As known to persons skilled in the art, the accuracy of GPS system data is degraded by errors, like multipath z as measured by the IMU system along the trajectory traveled (FIG. 6, Step 64). The processor compares trajectory as ascertained by the GPS system with a variance filter (FIG. 6, Step 92) and removes GPS samples as found by the variance filter (FIG. 6, Step 90).
Humphrey et al disclose a system and method [0018] including a GPS receiver for providing a first estimate of at least one parameter, an inertial guidance sensor (IGS) for providing a second estimate of the at least one parameter, and a processor for determining a difference, e.g. an error, between the at least one first estimate and the at least one second estimate. The first and second estimates are at least one of position, velocity, attitude and angular rate (corresponds to a yaw rate) and are determined using a Kalman filter.  Humphrey et al further suggest weighting the information from the GPS and the IGS based on accuracy and availability and thus teaches discarding measurements, including GPS measurements that are not accurate/reliable [0031]/[0039].  
Thus, each of Kmiecik et al and Humphreys et al are directed to similar subject matter for determining erroneous GPS signals as well as the discarding of such.
It would have been obvious to one having ordinary skill in the art to modify either Bae et al or Shankwitz et al by discarding erroneous measurements so as to improve accuracy in view of the conventionality of such as shown by Kmiecik et al and Humphreys et al.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al (20130311085). 
Regarding claim 5, as best understood, in light of the fact that the yaw rate is determined on the basis of trajectory data derived from GPS positions and velocities, it is deemed that the equation is merely one of various ways to describe the outcome.  Since the same result, i.e. a yaw rate, is determined on the basis of the same input, i.e. GPS positions and velocities, the equation is deemed to be representative of the same function.
Regarding claim 11, the time period for ascertaining the data required for determining the trajectory is within the skill of the artisan and the scope of the prior art since the amount of data to determine the trajectory is a design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toda (8,149,163) discloses an integrated navigation system and method including an inertial sensor 3 configured to determine a yaw rate (angular rate-heading changes over time), a GPS receiver 2 configured to receive satellite signals during a time interval and determine a plurality of positions and velocities, and a processor 5 for receiving the information from the inertial sensor and GPS receiver; the processor detects an abnormality  in the GPS receiver and discards measurements deemed abnormal.
Halder (8,700,324) discloses a navigation system that integrates GPS and inertial.
Hrovat et al (6,671,587) disclose an apparatus and method for measuring dynamic movement of a vehicle by employing multiple GPS signals and determining velocity based on a change in the carrier frequency due to Doppler effect to achieve a cost-effective vehicle dynamics measurement. a controller processing the GPS signals received by the first and second receiving antennas, said controller monitoring a carrier frequency associated with the received GPS signals and determining a change in the carrier frequency due to Doppler effect for each of the first and second receiving antennas, said controller further determining first and second inertial velocity vectors for the respective first and second antennas based on the change in carrier frequency, and determining said angular rate of the vehicle based on the first and second inertial velocity vectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646